Case 1:15-cv-05235-ARR-PK Document 240 Filed 12/11/18 Page 1 of 2 PageID #: 5311

  Jeffrey M. Eilender
  Partner

  jeilender@schlamstone.com                                     26 Broadway, New York, NY 10004
                                                                Main: 212 344-5400 Fax: 212 344-7677
                                                                schlamstone.com

  December 11, 2018

  BY ECF

  The Honorable Cheryl L. Pollak
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:       Toussie, et al., v. Allstate Insurance Co., Case No. 15-cv-5235 (ARR) (CLP); Motion
            for Leave to Submit Surreply in Further Opposition to Allstate’s Motion for Sanctions
            (Dkt. No. 232)

  Dear Judge Pollak:

  This firm represents Plaintiffs Robert and Laura Toussie in this action.

  As this Court knows, “‘courts have broad discretion to consider arguments in a sur-reply.’”
  New York Univ. v. Factory Mut. Ins. Co., 2018 WL 1737745, at *4 (S.D.N.Y. Mar. 27, 2018)
  (alteration in original) (citation omitted). And courts will grant leave to file a surreply when
  there are “new argument[s] raised in [the movant’s] reply.” McIntosh v. United States, 2016
  WL 1274585, at *7 (S.D.N.Y. Mar. 31, 2016). We thus write to seek leave to submit the
  following surreply in further opposition to Allstate’s motion for sanctions (Dkt. No. 232) to
  address new arguments that Allstate raises for the first time on reply.

  First, Allstate argues for the first time on reply that its sanctions motion includes only a
  “small sample of Plaintiffs’ continuous and ongoing pattern of improper discovery conduct,”
  and that what Allstate included in its motion were just “examples.” Dkt. No. 239 at 1. But this
  Court may award sanctions under Rule 37 only after Plaintiffs have an “opportunity to be
  heard.” Fed. R. Civ. P. 37(a)(5). So to the extent Allstate suggests that this Court should
  sanction Plaintiffs for actions they took in discovery that are not part of Allstate’s motion, this
  suggestion is erroneous.

  Second, Allstate argues for the first time on reply that the Court should award monetary
  sanctions against Plaintiffs because the amount Allstate seeks in its motion is “substantially
  less” than what the motion to compel “cost Allstate, because Allstate is only requesting the
  lower rates that have been awarded in the Eastern District (rather than the higher rates actually
  paid).” Dkt. No. 239 at 2. But that Allstate chooses to pay “substantially” higher rates to its
Case 1:15-cv-05235-ARR-PK Document 240 Filed 12/11/18 Page 2 of 2 PageID #: 5312



  The Honorable Cheryl L. Pollak
  December 11, 2018
  Page 2 of 2

  lawyers than what courts in this District consider reasonable is not a basis, or even a factor in
  deciding whether, to shift a portion of Allstate’s concededly-too-high legal fees to Plaintiffs.

  Third, Allstate argues for the first time on reply that the Court should not “reduce the fees”
  for its only-partially-successful motion to compel Plaintiffs’ responses to Allstate’s RFAs
  because in this motion to compel, Allstate “did not make separate arguments for each
  request,” so the “cost to Allstate would have been identical even if Allstate had chosen not to
  challenge the few responses that the Court did not find frivolous.” Id. at 2. But following
  Allstate’s logic, Allstate’s cost would have also been identical if Allstate challenged only the
  responses this Court upheld—in which case Allstate would have no basis to seek sanctions
  under Rule 37. So by its own admission, since Allstate challenged all Plaintiffs’ RFA
  responses, Allstate did not spend any extra money challenging the responses this Court held
  were frivolous. Thus, this is another reason why monetary sanctions here would “not only be
  unjust, but also would do little to further Rule 37’s purpose of minimizing the resources
  which courts expend in resolving discovery disputes.” Tri-Star Pictures, Inc. v. Unger, 171
  F.R.D. 94, 103 (S.D.N.Y. 1997).

  Fourth, Allstate argues for the first time on reply that Plaintiffs’ “cavalier attitude towards
  their obligations continues even in opposition to this sanctions motion.” Dkt. No. 239 at 5.
  But this is a gross mischaracterization of Plaintiffs’ opposition—which explains in detailed,
  thorough legal analysis—with supporting authority—why this Court should deny Allstate’s
  sanctions motion. Allstate’s attempt to point to Plaintiffs’ defense against Allstate’s over-
  reaching sanctions motion as further noncompliance is itself frivolous, and is intended to
  discourage Plaintiffs and their counsel from defending against Allstate’s attacks. This Court
  should reject this sharp practice, and deny Allstate’s sanctions motion in its entirety.

  Respectfully submitted,

  /s/ Jeffrey M. Eilender
  Jeffrey M. Eilender

  cc:    All counsel of record (by ECF)
